Title: To Thomas Jefferson from J. P. P. Derieux, 25 November 1802
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          
            Monsieur
            Petersburg ce 25. Nov. 1802.
          
          N’ayant pu me procurer aucune occupation a Richd. je suis venu a Petersburg, ou il paroit que mon succés ne sera pas meilleur. Le vaisseau sur lequel j’ai l’offre d’un passage Gratis, à eté rétardé dans son chargement, et ne partira d’ici que le second jour du mois prochain.
          Je n’espere pas, Monsieur, que telle que soit la distresse de ma presente situation, je puisse d’aucune maniere etre excusable a vos yeux, de solliciter encore vos bontés pour m’y secourir, mais le plus malheureux se livre souvent a L’esperance, plutot qu’au désespoir, et c’est a L’appui de ce sentiment, que je prends La liberté de Supplier vos bontés et votre indulgence. une somme de 5. Doll. me mettroit a même d’acheter des provisions suffisantes pour la Traversée, et je crois qu’autant au plus me conduiroit du Hâvre a Paris; Si vous voulliés bien m’en faire L’avance, je vous prie, Monsieur d’etre persuadé que le premier argent que je recevrai dans la Succession de Mad., Bellanger, sera Certainement employé à vous faire cette remise, ainsi que celles dont vous avés bien voulu m’honorer auparavant.
          Si vous voullés bien me faire L’honneur d’une reponse vous m’obligerés, Monsieur de voulloir bien me l’adresser sous le Couvert de Mr Rd. Rambaut Mercht a Petersburg.
          J’ai L’honneur d’etre dans les sentiments du plus profond respect et de la plus grande reconnaissance Monsieur
          Votre trés humble et trés Obeissant serviteur
          
            Peter Derieux
          
         
      Editors’ Translation  
          
            
              Sir
              Petersburg, 25 Nov. 1802
            
            Unable to find employment in Richmond, I came to Petersburg, where it appears that my success will not be any greater. The ship on which I have been offered free passage has been delayed in its loading and will not leave here until the second of next month.
            
            Whatever the distress of my present situation, I have no hope that you might find it excusable to call upon your goodness once again to help me, but in dire straits, one often turns to hope rather than despair. With this sentiment I take the liberty of begging for your kindness and indulgence. The sum of five dollars would allow me to buy the necessary provisions for the crossing, and I think another equal amount would take me from Le Havre to Paris. If you are willing to advance the funds, I promise, Sir, that the first money I receive from the inheritance of Madame Bellanger will serve to reimburse these and the previous advances with which you have honored me.
            If you do me the honor of a response, I would be obliged if you could send it care of Mr. Richard Rambaut, merchant in Petersburg.
            I have the honor of being with the most profound respect and the deepest gratitude, Sir, 
            Your most humble and obedient servant.
            
              Peter Derieux
            
          
        